EUGENE JIM KIPP & BILLIE JO KIPP, Petitioner(s), v. COMMISSIONER OF INTERNAL REVENUE, RespondentKipp v. Comm'rDocket No. 18765-13 L.United States Tax Court2015 Tax Ct. Memo LEXIS 34; January 12, 2015, Decided2015 Tax Ct. Memo LEXIS 34">*34 Juan F. Vasquez, Judge.Juan F. VasquezDECISIONPursuant to the determination of the Court, as set forth in its Opinion filed January 12, 2015, it isORDERED and DECIDED that respondent may proceed with the collection activities as determined in the notice of determination concerning collection activities for the taxable years 2008, 2009, and 2011, upon which this case is based.(Signed) Juan F. VasquezJudgeEntered: JAN 12 2015